PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


DATE:    7/22/2021
TO:  Certificates of Correction Branch
FROM: Stanley Silverman, SPE, Art Unit 1736
SUBJECT: Request for Certificate of Correction 

Please issue a Certificate of Correction in U. S. Letters Patent No. 10730758 as specified on the attached Certificate.


/STANLEY S SILVERMAN/Supervisory Patent Examiner, Art Unit 1736                                                                                                                                                                                                        
______________________
Stanley Silverman, SPE
Art Unit 1736






UNITED STATES PATENT AND TRADEMARK OFFICE CERTIFICATE
Patent No. 10730758
Patented: 18/08/2020
On petition requesting issuance of a certificate for correction of inventorship pursuant to 35 U.S.C. 256, it has been found that the above identified patent improperly sets forth the inventorship.  Accordingly, it is hereby certified that the correct inventorship of this patent is:

Jens Henkel, Meuselbach-Schwarzmuhle (DE);
Jürgen Rassbach, Arnstadt (DE);
Klaus Trenkmann, Rudolstadt (DE);
Markus Jafeld, Frechen (DE);
Bernd Glöckler, Bruchköbel (DE).



_________________________